                                                                                          FILED
                                                                                 2019 Jun-18 PM 03:15
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                              JASPER DIVISION
PAMELA SUE ROSE,                          )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No.: 6:18-cv-00030-LCB
                                          )
NANCY A. BERRYHILL, Acting                )
Commissioner of Social Security,          )
                                          )
      Defendant.                          )

                          MEMORANDUM OPINION

      On January 6, 2018, plaintiff filed a complaint seeking judicial review of an

adverse final decision of the Commissioner of the Social Security Administration

(“the Commissioner”) pursuant to 42 U.S.C. § 405(g) (Doc. 1). Defendant filed an

answer on April 30, 2018 (Doc. 8). On August 13, 2018, plaintiff filed a brief in

support (Doc. 15). On September 12, 2018, the Commissioner filed a Brief in

Support of Commissioner’s Decision (Doc. 16).           Plaintiff filed a reply on

September 20, 2018 (Doc. 17). The parties presented oral arguments on June 10,

2019. Therefore, this matter is ripe for review. For the reasons stated below, the

final decision of the Commissioner is reversed and remanded.

I.    BACKGROUND

      On August 16, 2012, plaintiff filed application for disability benefits under

Title II, alleging an onset date of June 30, 2011. (Tr. 138). Her first hearing was a
video hearing in Jasper, Alabama on December 12, 2013.1 The Administrative

Law Judge (ALJ), Bruce W. Mackenzie, found that she was not disabled from her

onset of June 30, 2011 thru the date of the decision April 29, 2014. (Tr. 147). The

Appeals Council reversed and remanded this decision on November 17, 2015. (Tr.

154). Specifically, the Appeals Council remanded the decision for the ALJ to

accomplish the following:

               • Further evaluate the claimant's mental impairments in
       accordance with the special technique described in 20 CFR
       404.1520a, documenting application of the technique in the decision
       by providing specific findings and appropriate rationale for each of
       the functional areas described in 20 CFR 404.1520a(c).
              • Give further consideration to the claimant's maximum
       residual functional capacity and provide appropriate rationale with
       specific references to evidence of record in support of the assessed
       limitations (20 CFR 404.1545 as well as Social Security Rulings 85-
       16 and 96-8p).
              • Obtain evidence from a vocational expert to clarify the effect
       of the assessed limitations on the claimant's occupational base (Social
       Security Ruling 83-14). The hypothetical questions should reflect the
       specific capacity/limitations established by the record as a whole. The
       Administrative Law Judge will ask the vocational expert to identify
       examples of appropriate jobs and to state the incidence of such jobs in
       the national economy (20 CFR 404.1566). Further, before relying on
       the vocational expert evidence the Administrative Law Judge will
       identify and resolve any conflicts between the occupational evidence
       provided by the vocational expert and information in the Dictionary of
       Occupational Titles (DOT) and its companion publication, the
       Selected Characteristics of Occupations (Social Security Ruling 00-
       4p).
              • Determine whether the claimant has a medically determined

1
 The plaintiff and her counsel appeared in Jasper, Alabama. The ALJ and vocational expert
participated from their location in Birmingham, Alabama. (Tr. 138).
                                                2
        substance abuse disorder. If it is determined that the claimant has a
        substance abuse disorder, the Administrative Law Judge will then
        determine whether the claimant is disabled based upon all
        impairments, including the substance abuse disorder. If it is
        determined that the claimant is disabled, the Administrative Law
        Judge will then determine if the substance abuse disorder is material
        to the finding of disability (Social Security Ruling 13-2p).

(Tr. 153-154). Subsequently, the ALJ held a second hearing on March 12, 2016.

Alabama. 2       (Tr. 10-19). Prior to this hearing the Plaintiff amended her onset date

to September 5, 2013. (Tr. 280). On June 27, 2016 the ALJ issued the current

decision. (Tr. 10-19). In doing so, the ALJ engaged in the five-step sequential

evaluation process promulgated by the Commissioner to determine whether an

individual is disabled. (Id. at 12-219). The ALJ made the following findings:

        1. The claimant meets the insured status requirements of the Social Security
           Act through December 31, 2016. (Id. at 12).
        2. The claimant has not engaged in substantial gainful activity since
           September 5, 2013, the amended alleged onset date (20 CFR 404.1571 et
           seq.) (Id.).

        3. The claimant has the following severe impairments: major depressive
           disorder, single episode continuous, moderate; generalized anxiety
           disorder; polysubstance dependence in reported moderate term remission;
           obstructive sleep apnea; history of headache disorder; history of lumbar
           spine disc degeneration; history of cervical protrusion at C5-6;
           cervicalgia; and post-traumatic stress disorder (20 CFR 404.1520(c))
           (Id.).
        4. The claimant does not have an impairment or combination of
           impairments that meets or medically equals the severity of one of the

2
 Again, the plaintiff and her counsel appeared in Jasper, Alabama by video and the ALJ and vocational expert
participated from their location in Birmingham, Alabama. (Tr. 138).
                                                        3
          listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
          404.1520(d), 404.1525 and 404.1526). (Id. at 13).

       5. After careful consideration of the entire record, the undersigned finds that
          the claimant has the residual functional capacity to perform light work as
          defined in 20 CFR 404.1567(b) except she can frequently climb ramps
          and stairs but never climb ladders or scaffolds. She can frequently stoop,
          crouch, kneel and crawl. The claimant should never be exposed to
          unprotected heights, dangerous machinery, dangerous tools, hazardous
          processes or operate commercial motor vehicles. The undersigned further
          finds that the claimant person could only remember short simple
          instructions and would be unable to deal with detailed or complex
          instructions. She could do simple routine repetitive tasks but would be
          unable to do detailed or complex tasks. She would be limited to making
          simple work related decisions. The claimant should have no more than
          occasional interaction with the general public but could have frequent
          interaction with co-workers and supervisors. She would be able to accept
          constructive non-confrontational criticism, work in small group settings
          and be able to accept changes in the work place setting if introduced
          gradually and infrequently. She would be w1able to perform assembly
          line work with production rate pace but could perform other goal-
          oriented work. In addition to normal workday breaks, she would be off-
          task about five percent of an eight-hour workday, in non-consecutive
          minutes. (Id. at 14).

       6. The claimant is unable to perform any past relevant work (20 CFR
          404.1565). (Id. at 18). 3

       7. The claimant was born on November 5, 1962 and was 50 years old,
          which is defined as an individual closely approaching advanced age, on
          the amended alleged onset date (20 CFR 404.1563). (Id.).
       8. The claimant has at least a high school education and is able to
          communicate in English (20 CFR 404.1564). (Id.).


3
 The ALJ found that the Plaintiff was not able to perform her past work, that of purchasing-
contracting clerk (DOT 249.367-066) for Bevill State Community College which she had
performed for sixteen (16) years, classified by the Vocational Expert (VE) as sedentary and
semi-skilled. (Tr. 73).
                                              4
      9. Transferability of job skills is not material to the determination of
         disability because using the Medical-Vocational Rules as a framework
         supports a finding that the claimant is "not disabled," whether or not the
         claimant has transferable job skills (See SSR 82-41 and 20 CFR Part 404,
         Subpart P, Appendix 2) (Id.).

      10.Considering the claimant's age, education, work experience, and residual
         functional capacity, there are jobs that exist in significant numbers in the
         national economy that the claimant can perform (20 CFR 404.1569 and
         404.1569(a)) (Id.).

      11.The claimant has not been under a disability, as defined in the Social
         Security Act, from September 5, 2013, the amended alleged onset date,
         through the date of this decision (20 CFR 404.1520(g)). (Id. at 19).


       Plaintiff requested a second review by the Appeals Council, which was

denied on November 15, 2017. (Tr. 1). At that point, the ALJ’s decision became

the final decision of the Commissioner. Henry v. Comm’r of Soc. Sec., 802 F.3d

1264, 1267 (11th Cir. 2015). Plaintiff then filed this action on September 28,

2017. (Doc. 1).

II.   DISCUSSION

      The Social Security Act authorizes payment of disability insurance benefits

and supplemental social security income to persons with disabilities. 42 U.S.C. §§

423, 1381 (2012). The law defines disability as the “inability to do any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 20 C.F.R. §§
                                         5
404.1505(a), 416.905(a).4

       A.     Standard of Review

       The Court must determine whether the Commissioner’s decision is

supported by substantial evidence and whether the correct legal standards were

applied. Winschel v. Comm’r of Social Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. (internal

citation and quotation marks omitted). “This limited review precludes deciding the

facts anew, making credibility determinations, or re-weighing the evidence.”

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Thus, while the Court

must scrutinize the record as a whole, the Court must affirm if the decision is

supported by substantial evidence, even if the evidence preponderates against the

Commissioner’s findings. Henry v. Comm’r of Soc. Sec., 802 F.3d 1264 (11th Cir.

2015); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

       B.     Five-Step Sequential Evaluation

       The Social Security Administration has promulgated regulations that set


4
  On January 18, 2017, the Social Security Administration significantly revised its regulations
regarding the evaluation of medical evidence to determine a disability; those new regulations
became effective on March 27, 2017. The Court, however, must apply the regulations in effect
at the time that the ALJ entered his decision. See Ashley v. Comm'r, Soc. Sec. Admin., 707 F.
App'x 939, 944 n.6 (11th Cir. 2017) (“We apply the regulations in effect at the time of the ALJ’s
decision.”). Because the ALJ entered his decision on June 27, 2016, the Court will apply the
regulations in place at that time.
                                               6
forth a five-step sequential evaluation process that an ALJ must follow in

evaluating a disability claim. 20 C.F.R. §§ 404.1520, 416.920. In summary, the

evaluation proceeds as follows:

      1. Is the claimant engaged in substantial gainful activity? If the answer is
         “yes,” the claimant is not disabled. If the answer is “no,” proceed to the
         next step. Id.

      2. Does the claimant have a medically determinable impairment or
         combination of impairments that satisfies the duration requirement and
         significantly limits his or her ability to perform basic work activities? If
         the answer is “no,” the claimant is not disabled. If the answer is “yes,”
         proceed to the next step. Id.


      3. Does the claimant have an impairment that meets or medically equals the
         criteria of a listed impairment within 20 C.F.R. Part 404, Subpart P,
         Appendix 1? If the answer is “yes,” the claimant is disabled. If the
         answer is “no,” proceed to the next step. Id.


      4. Does the claimant have the RFC to return to his or her past relevant
         work? If the answer is “yes,” then the claimant is not disabled. If the
         answer is “no,” proceed to the next step. Id.

      5. Even if the claimant cannot perform past relevant work, does the
         claimant’s RFC, age, education, and past work experience allow him or
         her to perform a significant number of jobs in the national economy? If
         the answer is “yes,” the claimant is not disabled. If the answer is “no,”
         the claimant is disabled. Id.


      The claimant bears the burden of proof with respect to the first four steps.

Washington v. Comm'r of Soc. Sec., 906 F.3d 1353, 1359 (11th Cir. 2018). The

burden then shifts to the Commissioner at the fifth step to prove the existence of

                                         7
jobs in the national economy that the claimant is capable of performing; however,

the burden of proving lack of RFC always remains with the claimant. Id.

      C.     Plaintiff’s Allegations

      Plaintiff alleges in her complaint that the ALJ’s finding of not disabled is

erroneous for the following reasons:

   1. The ALJ erred by failing to consider the substantial evidence that
      establishes the fact that Ms. Rose is disabled; and

   2. The ALJ failed to properly evaluate Ms. Rose’s credibility.

(Doc 1, p. 2). In her brief, plaintiff argues that the ALJ did not give proper weight

to her treating physicians, namely her neurologist, Dr. Lorn Miller. (Doc 15). She

further argues that the ALJ failed to properly evaluate her alleged symptoms.

(Doc. 15).

      D.     Analysis
      1. Weight given to treating physician

      This Circuit has held that the opinion of a treating physician “must be given

substantial or considerable weight unless ‘good cause’ is shown to the contrary.”

Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997), citing MacGregor v.

Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986) and Broughton v. Heckler, 776 F.2d

960, 961–62 (11th Cir. 1985). This reliance on a treating physician’s opinion is

consistent with the Commissioner’s regulations:

                                          8
      Generally, we give more weight to opinions from your treating
      sources, since these sources are likely to be the medical professionals
      most able to provide a detailed, longitudinal picture of your medical
      impairment(s) and may bring a unique perspective to the medical
      evidence that cannot be obtained from the objective medical findings
      alone or from reports of individual examinations, such as consultative
      examinations or brief hospitalizations.

20 CFR § 404.1527(c)(2). Conversely, an ALJ may give less weight or disregard

the opinion of a treating physician altogether when the record substantially

supports findings that “the (1) treating physician's opinion was not bolstered by

the evidence; (2) evidence supported a contrary finding; or (3) treating physician's

opinion was conclusory or inconsistent with the doctor's own medical records.”

Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir.2004).

      Here, the plaintiff argues that the ALJ erred by giving less than substantial

weight to Dr. Lorn Miller, a treating physician who has treated the plaintiff since

2004. Specifically, the ALJ states that he affords

      “some weight to the opinions of Dr. Lorn Miller, M.D., that are
      consistent with the above [RFC], [sic], however, his opinions
      regarding the claimant’s mental health are afforded less weight as he
      is not a mental health specialist, he did not have the complete picture
      regarding her persistent substance abuse, and his opinions are simply
      not in line with the much milder symptoms described in her treatment
      notes. The undersigned affords little weight to the other opinions of
      Dr. Miller, as those opinions are inconsistent with the great weight of
      the medical evidence of record and it appears his opinions are heavily
      based on the claimant’s subjective complaints, as there is no
      diagnostic evidence that would support such severe symptoms.”


                                         9
(Tr. 17).     Records show that Dr. Miller, a board certified neurologist, began

treating the plaintiff in 2004 as a result of her first all-terrain vehicle (ATV)

accident. (Tr. 564). During Dr. Miller’s treatment plaintiff suffered a total of two

(2) (ATV) accidents where she incurred severe head injuries.5 Even though he is a

neurologist, Dr. Miller has acted as a general physician to the plaintiff treating her

for a wide range of medical issues including her mental health issues. Dr. Miller

performed a Functional Capacity Assessment on November 22, 2013, stating that

the plaintiff suffered from two (2) Traumatic Brain Injuries (TBI),6 major

depression, migraines, 7 forgetfulness, insomnia, cervicalgia [neck pain] , excessive

sleeplessness, lower back pain (LBP), presyncope [severe lightheaded feeling],

chronic vertigo/dizziness. Further, he found that (1) she could not sit or stand

longer than 1 hour continuously at one time without break; (2) walk continuously

for two hours without break; (3) needed to lie down 1-3 hours as necessary to

alleviate her mental and physical pain; and (4) she would miss 100 plus days from




5
  In his opinion the ALJ noted that her injuries from the ATV accident in 2004 were broken
collar bone, hearing loss, ear pain, skull fracture and severe concussion. He notes a second ATV
accident in 2010 where she hit a ditch, was ejected from the ATV landed on her back and
suffered similar injuries. (Tr. 349).
6
  In his deposition Dr. Miller explains that the TBI’s “included subdural hematoma, skull fracture
and contusion of her labyrinthine system.” (Tr. 568).
7
  Again in his deposition Dr. Miller states “[s]he has headache disorder, common migraines and
posttraumatic headaches, which include a post-concussive syndrome.” (Tr. 568).
                                                  10
work due to her physical and mental ailments. (Tr. 551-52). 8

       Our Circuit in Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176 (11th Cir.

2011) outlined the law relating to an ALJ’s evaluation of medical opinion evidence

as follows:

       Absent “good cause,” an ALJ is to give the medical opinions of
       treating physicians “substantial or considerable weight.” Lewis, 125
       F.3d at 1440; see also 20 C.F.R. §§ 404.1527(d)(1)-(2),
       416.927(d)(1)-(2). Good cause exists “when the: (1) treating
       physician's opinion was not bolstered by the evidence; (2) evidence
       supported a contrary finding; or (3) treating physician's opinion was
       conclusory or inconsistent with the doctor's own medical records.”
       Phillips, 357 F.3d at 1241. With good cause, an ALJ may disregard a
       treating physician's opinion, but he “must clearly articulate [the]
       reasons” for doing so. Id. at 1240–41.

       “. . . [an] ALJ must state with particularity the weight given to
       different medical opinions and the reasons therefor. Sharfarz v.
       Bowen, 825 F.2d 278, 279 (11th Cir.1987) (per curiam). ’In the
       absence of such a statement, it is impossible for a reviewing court to
       determine whether the ultimate decision on the merits of the claim is
       rational and supported by substantial evidence.’ Cowart v. Schweiker,
       662 F.2d 731, 735 (11th Cir.1981). Therefore, when the ALJ fails to
       ‘state with at least some measure of clarity the grounds for his
       decision,’ we will decline to affirm ‘simply because some rationale
       might have supported the ALJ’s conclusion.’ Owens v. Heckler, 748
       F.2d 1511, 1516 (11th Cir.1984) (per curiam). In such a situation, ‘to
       say that [the ALJ’s] decision is supported by substantial evidence
       approaches an abdication of the court’s duty to scrutinize the record as
       a whole to determine whether the conclusions reached are rational.’
       Cowart, 662 F.2d at 735 (quoting Stawls v. Califano, 596 F.2d 1209,
       1213 (4th Cir.1979)) (internal quotation marks omitted).”

8
  There is no question that had the opinion of Dr. Miller been given substantial weight the
plaintiff would have been disabled within the meaning of the act and according to the testimony
of the vocational expert at the hearing on March 21, 2016. (Tr. 77-78).
                                               11
Id. at 1179. See also Santos v. Social Security Administration, Commissioner, 731

Fed. Appx. 848, 853 (11th Cir. 2018).       In the case at bar, the ALJ has failed to

give “good cause” for giving less than substantial weight to Dr. Miller’s opinion.

The ALJ did give reasons for giving less weight to Dr. Miller, but the reasons are

not based upon substantial evidence and contrary to the evidence presented in this

case.

        First, the ALJ discounted Dr. Miller’s opinions regarding the plaintiff’s

mental health issues stating that Dr. Miller “is not a mental health specialist.” This

finding is contrary to Dr. Miller’s sworn statement which references specific

training in psychiatry and that he regularly diagnoses and treats patients for a wide

range of mental health conditions. (Tr. 564-565). As a matter of fact, Dr. Miller

diagnosed the plaintiff with depression and treated her symptoms for a substantial

period of time.     20 C.F.R. § 416.927(c), provides that an ALJ is to determine

weight given to a medical opinion based upon the following factors:

        (1) Examining relationship. Generally, we give more weight to the
        medical opinion of a source who has examined you than to the
        medical opinion of a medical source who has not examined you.

        (2) Treatment relationship. Generally, we give more weight to
        medical opinions from your treating sources, since these sources are
        likely to be the medical professionals most able to provide a detailed,
        longitudinal picture of your medical impairment(s) and may bring a
        unique perspective to the medical evidence that cannot be obtained
        from the objective medical findings alone or from reports of
        individual examinations, such as consultative examinations or brief
                                          12
hospitalizations. If we find that a treating source's medical opinion on
the issue(s) of the nature and severity of your impairment(s) is well-
supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence
in your case record, we will give it controlling weight. When we do
not give the treating source's medical opinion controlling weight, we
apply the factors listed in paragraphs (c)(2)(i) and (c)(2)(ii) of this
section, as well as the factors in paragraphs (c)(3) through (c)(6) of
this section in determining the weight to give the medical opinion. We
will always give good reasons in our notice of determination or
decision for the weight we give your treating source's medical
opinion.

(i) Length of the treatment relationship and the frequency of
examination. Generally, the longer a treating source has treated you
and the more times you have been seen by a treating source, the more
weight we will give to the source's medical opinion. When the treating
source has seen you a number of times and long enough to have
obtained a longitudinal picture of your impairment, we will give the
medical source's medical opinion more weight than we would give it
if it were from a nontreating source.

(ii) Nature and extent of the treatment relationship. Generally, the
more knowledge a treating source has about your impairment(s) the
more weight we will give to the source's medical opinion. We will
look at the treatment the source has provided and at the kinds and
extent of examinations and testing the source has performed or
ordered from specialists and independent laboratories. For example, if
your ophthalmologist notices that you have complained of neck pain
during your eye examinations, we will consider his or her medical
opinion with respect to your neck pain, but we will give it less weight
than that of another physician who has treated you for the neck pain.
When the treating source has reasonable knowledge of your
impairment(s), we will give the source's medical opinion more weight
than we would give it if it were from a nontreating source.

(3) Supportability. The more a medical source presents relevant
evidence to support a medical opinion, particularly medical signs and
laboratory findings, the more weight we will give that medical
                                  13
      opinion. The better an explanation a source provides for a medical
      opinion, the more weight we will give that medical opinion.
      Furthermore, because nonexamining sources have no examining or
      treating relationship with you, the weight we will give their medical
      opinions will depend on the degree to which they provide supporting
      explanations for their medical opinions. We will evaluate the degree
      to which these medical opinions consider all of the pertinent evidence
      in your claim, including medical opinions of treating and other
      examining sources.

      (4) Consistency. Generally, the more consistent a medical opinion is
      with the record as a whole, the more weight we will give to that
      medical opinion.

      (5) Specialization. We generally give more weight to the medical
      opinion of a specialist about medical issues related to his or her area
      of specialty than to the medical opinion of a source who is not a
      specialist.

      (6) Other factors. When we consider how much weight to give to a
      medical opinion, we will also consider any factors you or others bring
      to our attention, or of which we are aware, which tend to support or
      contradict the medical opinion. For example, the amount of
      understanding of our disability programs and their evidentiary
      requirements that a medical source has, regardless of the source of
      that understanding, and the extent to which a medical source is
      familiar with the other information in your case record are relevant
      factors that we will consider in deciding the weight to give to a
      medical opinion.


20 C.F.R. § 416.927(c).    The main factors for determining weight of a medical

opinion are the nature and length of the treating relationship consistent with the

medical evidence. Dr. Miller is a treating physician according to this regulation

who has treated and examined the plaintiff since 2004 for mental health issues.

                                        14
Dr. Miller is certified by the American Board of Psychiatry and Neurology with an

emphasis on neurology. (Tr. 564-565). In his deposition Dr. Miller explains that

he has to have a significant level of psychiatric knowledge and training because

most of his patients have an underlying mental issue which impacts the success of

his neurological treatment.        (Tr. 565-66).     The fact that he does not solely

specialize in mental health treatment is not sufficient cause to give less weight to

his opinion as a treating physician with regard to plaintiff’s mental health.

Generally, a medical specialty opinion is given more weight when weighed against

a competing medical specialty or non-specialty opinions. Dr. Miller’s opinions

regarding the claimant’s mental health are not inconsistent with his own treatment

records or inconsistent with the other medical opinion evidence offered, such as the

opinions of Dr. Blotchy and Dr. Goff.9 Considering the length of treatment, nature

of treating relationship and specialty, Dr. Miller’s opinions regarding plaintiff’s

mental health are treating source opinions that “provide a detailed, longitudinal

picture” of her mental health and treatment pursuant to 20 CFR § 404.1527(c)(2)

and are entitled to substantial weight.

       Second, the ALJ found that Dr. Miller’s opinions are inconsistent with the

great weight of the medical evidence. This finding is a misrepresentation of the


9
 Dr. Blotchy provided a psychological evaluation in January of 2013 and Dr. Goff provided a
psychological evaluation in January of 2016.
                                              15
medical evidence for the great weight of the medical evidence is the treatment

records by Dr. Miller. The ALJ cites several records that he claims “do not support

her allegations.” The ALJ uses these records to both discredit the plaintiff’s

allegations and the opinions of her treating physicians.               The first is a treatment

record from January 21, 2013 with Dr. Miller which confirms plaintiff’s back pain

and depression. The record is not inconsistent with her allegations and/or the

medical opinions. It further notes that she is not able to afford her medical

treatment, but this issue is not addressed by the ALJ. 10 (Tr. 379). Next is a

treatment record from November 2014 where she received treatment at the Walker

Baptist Medical Center Emergency Room (ER) for Bronchitis. The ALJ states that

this admission shows that she had a normal mood and affect. Interestingly, the

ALJ accepts a single treatment note as an opinion regarding her mental health

without discussing the nature and validity of the opinion pursuant to the factors

cited earlier as found in 20 C.F.R. § 416.927(c). (Tr. 593).                  This record is for

treatment of bronchitis and is not substantial evidence to support his findings. In

February of 2015 she is treated at Capstone for a deep cough. The ALJ finds that


10
  The issue of the plaintiff’s ability to afford medical care is not directly before this Court. It
does not appear that the ALJ denied her disability benefits because she failed to comply with
prescribed medication. Ellison v. Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003) (“. . .when an
ALJ relies on noncompliance as the sole ground for the denial of disability benefits, and the
record contains evidence showing that the claimant is financially unable to comply with
prescribed treatment, the ALJ is required to determine whether the claimant was able to afford
the prescribed treatment.”). See Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir.1988).
                                                  16
this treatment record shows that she did not properly report drug use; that her

physical disability (that of deep cough) does not affect her ability to work; and that

she is self-reliant in her ADLs (Activities of Daily Living). He does confirm that

this record notes her history of depression. (Tr. 596). Again, this note is from a

single medical treatment and there is no analysis of the nature and validity of the

opinion. Last, in March 2016 she is treated by Northwest Alabama Mental Health

Clinic. The ALJ states that the treating psychiatrist reported no serious problems.

However, these records as a whole show serious mental health issues, to include

history of trauma and active suicide ideation recommending treatment and

monitoring. (Tr. 638). Contrary to the ALJ’s finding the psychiatrist failed to

make any mental health findings regarding her depression and post-traumatic stress

disorder (PTSD) citing the need for primary care physician (pcp) records and

ordering further treatment. (Tr. 645).11 Yet again this is a single treatment record

and there are no findings in this record regarding her claimed mental health issues.

Thus, the treatment record is not substantial evidence of good cause to give less

weight to the opinion of her treating physician and specialists.

       Third, the ALJ found that Dr. Miller’s opinions are not entitled to substantial

weight because they are heavily based upon claimant’s subjective complaints and


11
  It appears that this record was created to evaluate the plaintiff for suicide history and present
ideations, the psychiatrist found none on the date of examination.
                                                 17
not on diagnostic evidence.      Dr. Miller is her lone treating physician and his

records are essentially the only consistent medical opinions of record regarding her

medical issues and treatment history.      Again contrary to the ALJ’s opinion, Dr.

Miller’s records note several MRI’s and/or diagnostic records supporting her

alleged pain which show mild disc protrusion at C5-6; degenerative changes at L4-

5 and L5-S1; and minimal anterior subluxation of C7 on T1 secondary to facet

joint degenerative change. (Tr. 408).          Further, as stated earlier, Dr. Miller’s

records confirm two (2) traumatic brain injuries; consistent complaints of pain

regarding her back and neck and depression for a treatment period of at least nine

(9) years over a span of 35 medical examinations.

       Fourth, the ALJ states that Dr. Miller “did not have the complete picture

regarding her persistent substance abuse.” Again, this finding is in conflict with

Dr. Miller’s sworn deposition statement wherein he appears to be acutely aware of

her drug use:

      Her occasional marijuana use is certainly not contributing to her
      limitations physically, emotionally or intellectually. I truly believe
      that she self-medicates her anxiety and her depression with -- with
      marijuana. And she's told me that there's just been times that she's
      just so sick of life that she can't eat and that it will sometimes help her.
      And that she you know, she gets completely withdrawn. And if she
      imbibes a little marijuana, then, it --she kind of relaxes a little bit and
      she can be a little bit more civil with her family.


(Tr. 574-75).   The plaintiff testified at the hearing that she had used drugs in the
                                          18
past, but she was in recovery and no longer using. (Tr. 64). The ALJ darted

around the issue of “polysubstance abuse,” but seemed to have been satisfied that

the plaintiff was abstinent and did not make any direct findings regarding

substance abuse. (Tr. 64). Clearly Dr. Miller was aware of her prior use of

marijuana as self-medication and not as a contributing factor to her mental or

physical conditions.

      2. Plaintiff’s credibility

      In Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014),

the court discussed credibility determinations as follows:      “We have held that

credibility determinations are the province of the ALJ, Moore v. Barnhart, 405

F.3d 1208, 1212 (11th Cir. 2005), and we will not disturb a clearly articulated

credibility finding supported by substantial evidence, Foote v. Chater, 67 F.3d

1553, 1562 (11th Cir. 1995) . . . ‘there is no rigid requirement that the ALJ

specifically refer to every piece of evidence in his decision, so long as the ALJ's

decision . . . is not a broad rejection which is not enough to enable [a reviewing

court] to conclude that the ALJ considered [the claimant's] medical condition as a

whole.’ Dyer, 395 F.3d at 1211 (quotation and brackets omitted).” See also Brito

v. Comm’r, Soc. Sec. Admin., 687 Fed. Appx. 801, 803, (11th Cir. 2017).          It is

clear that the ALJ in this case failed to consider the entire record, her longitudinal

medical history. Other than the foregoing treatment records, which as stated are
                                         19
not substantial evidence of “good cause,” the ALJ provides no other reasons for

discrediting plaintiff’s alleged symptoms of disability. Therefore, as a matter of

law, her allegations 12 must be accepted as true. MacGregor v. Bowen, 786 F.2d

1050, 1054 (11th Cir. 1986).

       In sum, the ALJ has failed to provide “good cause” and/or to articulate

legitimate reasons for giving less than substantial weight to Dr. Miller. Likewise,

the reasons given by the ALJ are not supported by substantial evidence. Winschel,

631 F.3d at 1179.        Consistent herewith the ALJ also failed to give proper weight

to the opinions of         Dr. Blotchy and Dr. Goff.              Both provided independent

psychological evaluations one year apart that simply bolster the opinion of Dr.

Miller regarding plaintiff’s mental health condition. Dr. Blotchy’s evaluation in

January of 2015 finds her disabled due to marked (serious interference with ability

to function) abilities to respond to supervisors; customers; general public; and deal

with routine work changes; routine work pressures; and maintain attention and

concentration for 2 hours. (Tr. 365). Whereas, Dr. Goff’s evaluation in January
12
  The ALJ finds her allegations of disability based upon her disability report and testimony at the
hearing. Specifically, he states that “[a]ccording to her disability report, the claimant bases her
allegation of disability on injuries she sustained to her head and back during her 2004 accident,
her difficulty in maintaining focus and mental difficulties, depression, anxiety, gastroesophageal
reflux disease, poor memory, and sleep apnea (Exhibit 2E). The claimant alleged at the hearing
that she has mental issues on a daily basis; that she has back pain in her lower back; that she
takes a muscle relaxer; that she does not have any prescribed pain medication, but takes over the
counter medication; that she can walk/stand about 15 minutes; that she lays down during the day
due to back and leg pain; that she can drive with no restrictions, though she prefers not to drive at
night; that she was in recovery for marijuana and crystal meth abuse; and that she was just not
able to function like she used to.” (Tr. 15).
                                                 20
of 2016 finds her disabled due to extreme (no useful ability to function in this area)

limitation in ability to make judgments on simple work-related decisions and to

respond appropriately to usual work situations and to changes in a routine work

setting. (Tr. 630).

       The plaintiff originally filed her petition in 2012 at 49 years old and after

two hearings, one reversal by the Appeals Counsel and this appeal she is now 56

years old, six (6) years from her original filing.         As stated earlier, the plaintiff's

treating physician and specialists were of the opinion that the plaintiff was not able

to work. (Tr. 77-78, 360-65, 374-403, 404-550, 551-52, 625-33). 13 The ALJ failed

to articulate “good cause” for rejecting the opinions of the plaintiff's treating

physician and specialists. Therefore, as a matter of law, their testimony must be

accepted as true. It is clear to the Court that, considering the combination of

plaintiff’s impairments, her testimony and the testimony of her treating physician

and specialists, the plaintiff is disabled within the meaning of the Social Security

Act.

       Plaintiff requests that this Court reverse and remand for award of benefits.

Under 42 U.S.C. § 405(g), this Court can reverse and remand with or without

hearing. Further this circuit has held that the court can reverse and remand for


13
  Also, given this testimony the Vocational Expert found that she was not able to perform any
gainful activity. (Tr. 77-78).
                                               21
immediate award of benefits “. . . where the [Commissioner] has already

considered the essential evidence and it is clear that the cumulative effect of the

evidence establishes disability without any doubt.” Davis v. Shalala, 985 F.2d

528, 534 (11th Cir. 1993). In the present case, the Court finds that the essential

evidence has been considered by the Commissioner, over the course of two

administrative hearings and two separate legal reviews with one previous remand,

and based upon the foregoing analysis the plaintiff is disabled “without any doubt.”

Id.

III. CONCLUSION

      Consequently, after careful and independent review of the record, briefs and

oral arguments, the Court concludes that, for the reasons given above, the decision

of the Commissioner of the Social Security Administration is due to be

REVERSED, and the case REMANDED to the Commissioner with instructions

that the plaintiff be awarded the benefits claimed. A final judgment will be entered

separately.

      DONE this June 18, 2019.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE


                                        22
